10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-00782-NJK Document 12 Filed 10/06/20 Page 1 of 3

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-00782-NJK
Plaintiff, Order Directing Probation to Prepare
a Criminal History Report
v. [Proposed]

TIBURCIO RODRIGUEZ-CORTEZ,

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served:

IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a
report detailing the defendant’s criminal history.

DATED this v day of October, 2020.

Clb.cro) onc thal

HONORABLE ANCY J. KOPPE
UNITED STATES MAGISTRATE JUDGE

 

FILED _____ RECEIVED

___ ENTERED ___—. SERVED ON
COUNSEL/PARTIES OF RECORD

 

OCT 06 2020

 

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA

BY: DEPUTY

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-mj-00782-NJK Document 12 Filed 10/06/20 Page 2 of 3

 

 

 

 

 

 

 

 

 

NICHOLAS A. TRUTANICH 7 FILED Of2c) RECEIVED
United States Attorney —__ENTERED Covet: SERVED ON
Nevada Bar Number 13644 COUNSEL/PARTIES OF RECORD
JARED L. GRIMMER

Assistant United States Attorney . :

501 Las Vegas Boulevard South, Suite 1100 CLT 06 2020

Las Vegas, Nevada 89101

Telephone: 702-388-6378 CLERK US DISTRICT COURT
jared.1.gri doj. iE
jared.1.grimmer@usdoj.gov BY. DEPUTY
Attorneys for Plaintiff

The United States of America

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:20-mj-00782-NJK
Plaintiff, Stipulation for an Order
Directing Probation to Prepare
v. a Criminal History Report

TIBURCIO RODRIGUEZ-CORTEZ,

Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
Trutanich, United States Attorney, and Jared L. Grimmer, Assistant United States
Attorney, counsel for the United States of America, and _ Robert O'Brien
Assistant Federal Public Defender, counsel for Defendant TIBURCIO RODRIGUEZ-
CORTEZ, that the Court direct the U.S. Probation Office to prepare a report detailing the
defendant’s criminal history.

This stipulation is entered into for the following reasons:

l. The United States Attorney’s Office has developed an early disposition
program for immigration cases, authorized by the Attorney General pursuant to the

PROTECT ACT of 2003, Pub. L. 108-21. Pursuant to this program, the government has

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-mj-00782-NJK Document 12 Filed 10/06/20 Page 3 of 3

extended to the defendant a plea offer in which the parties would agree to jointly request an
expedited sentencing immediately after the defendant enters a guilty plea.

2. The U.S. Probation Office cannot begin obtaining the defendant’s criminal
history until after the defendant enters his guilty plea unless the Court enters an order
directing the U.S. Probation Office to do so. Such an order is often entered in the minutes of
a defendant’s initial appearance when charged by indictment.

3. The U.S. Probation Office informs the government that it would like to begin
obtaining the criminal history of defendants eligible for the early disposition program as
soon as possible after their initial appearance so that the Probation Office can complete the
Presentence Investigation Report by the time of the expected expedited sentencing.

4, Accordingly, the parties request that the Court enter an order directing the
U.S. Probation Office to prepare a report detailing the defendant’s criminal history.

DATED this _8th_ day of September, 2020.

Respectfully submitted,

NICHOLAS A. TRUTANICH

 

 

United States Attorney
/s/ Robert O'Brien /s/ Jared L. Grimmer
JARED L. GRIMMER
Assistant Federal Public Defender Assistant United States Attorney
Counsel for Defendant TIBURCIO
RODRIGUEZ-CORTEZ

 
